Citation Nr: 0125871	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
chronic obstructive pulmonary disease (COPD) rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 25, 1966 to 
October 23, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision in which the RO 
declined the veteran's request to increase the evaluation of 
his service-connected asthma with COPD higher than 30 
percent.  

A hearing before a local hearing officer was held in December 
2000.  (While the veteran requested a hearing before the 
Board in his October 2000 formal appeal, he later withdrew 
that request.)  


REMAND

The veteran contends that the severity of his asthma with 
COPD has increased beyond that contemplated by the 30 percent 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (Asthma, 
bronchial) (2001), and 38 C.F.R. § 4.97, Diagnostic Code 6604 
(COPD) (2001), a 30 percent rating requires that the results 
of pulmonary function testing (PFT) show FEV-1 (forced 
expiratory volume in one second) of 56-70 percent of the 
predicted value, or FEV-1/FVC (forced vital capacity) of 56-
70 percent of the predicted value.  Under Diagnostic Code 
6604, a DLCO (SB) (diffusion capacity of carbon monoxide, by 
the single breath method) result of 56-65 percent of the 
predicted value also warrants a 30 percent rating.  For the 
next higher rating, 60 percent, the results of PFT must show 
FEV-1 results of 40-55 percent of predicted, or FEV-1/FVC of 
40-55 percent of predicted.  In addition, Diagnostic Code 
6602 allows for a 60 percent rating if the evidence shows at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Under Diagnostic Code 6604 a 60 percent rating is also 
warranted where there is a DLCO (SB) of 40-55 percent of 
predicted, or a maximum oxygen consumption of 15-20 
milliliters/kilogram/minute (with cardiorespiratory limit).  

The evidence in the veteran's case includes the results from 
PFT dated in June 2000.  The PFT was performed in connection 
with a VA examination and showed an FEV-1 of 67 percent 
predicted, a FEV-1/FVC of 76 percent, and a DLCO of 103 
percent.  The report of the PFT indicates that the levels 
showed a moderate obstructive disease with air trapping and 
positive response to the B-antigens.  No restrictions were 
noted, the DLCO was decreased, and the response to a 
bronchodilator was viewed as significant.  It was further 
noted that these results were consistent with COPD, but 
required clinical correlation.  The VA examination report 
suggests that neither the results of the PFT, nor the results 
of a scheduled x-ray were considered by the VA examiner in 
reaching the conclusions set forth in the report.  

In October 2000, the RO received a letter from Martin P. 
Kaplan, M.D.  That letter related that the veteran had 
moderate and persistent bronchial asthma, with a significant 
allergic component.  This physician reported that the veteran 
had chronic bronchitis due to a one-and-a-half-pack daily 
cigarette habit and perennial allergic rhinitis.  The letter 
also indicates that the veteran's acute dyspneic episodes 
with wheeze had improved, but exertional dyspnea continued, 
and according to the veteran, had increased.  Dr. Kaplan 
reports that his examination revealed clear lung fields and 
peak expiratory flow of 400 (predicted 601).  He notes that a 
spirometry shows that all of the major parameters were 
moderately reduced, including FVC, FEV-1, and FEV-1/FVC 
ratio.  Further, he relates that the values were slightly 
reduced compared with a spirometry conducted one year 
earlier.  The letter also reflected that the pattern was more 
restrictive than obstructive, but causation was mainly 
chronically obstructed airways.  Dr. Kaplan relates that 
interstitial pulmonary disease as revealed on July 2000 chest 
x-rays contributed to the restriction.  Additionally, the 
letter reports that the x-rays showed a small area of discoid 
atelectasis at the right lung base.  Dr. Kaplan planned to 
continue the veteran on Flovent, Albuterol inhaler, Atrovent 
inhaler, and Theophylline-SA, as well as starting him on 
Serevent.  This letter suggests that there were records-of a 
relatively recent vintage-which include the results of PFT, 
x-ray reports, and treatment.  Such records are necessary to 
resolving the claim.  Specifically, the records apparently 
include the results of the most recently conducted PFT, may 
include documentation of additional doctor's visits, and may 
show additional systemic corticosteroid treatments.  There is 
no indication in the record that the RO sought to obtain 
these records, although Dr. Kaplan offered to provide copies 
of at least the PFT results.  

In reaching the conclusion that a remand is necessary, the 
Board has considered the requirements imposed by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000), as implemented by VA's newly 
promulgated regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Since this 
new law applies to all claims filed on or after the date of 
the Act (November 9, 2000), or filed before the date of 
enactment and not yet final as of that date, it applies to 
the present claim.  38 U.S.C.A. § 5107 note (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

The new law and regulations redefine the obligations of VA 
with respect to the duty to assist.  In particular, the 
changes require the RO to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim 
when the claimant has submitted a substantially complete 
application for benefits.  66 Fed. Reg. 

45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In this regard, in a March 2001 letter, 
the veteran identified, and consented to release of 
information from, four physicians.  The record shows that the 
RO requested records from each of those physicians.  However, 
as noted above, the RO did not attempt to obtain any medical 
records from Dr. Kaplan.  Consequently, additional 
development of the record must be accomplished in this 
regard.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied. 

2.  The RO should ask the veteran to 
provide information about any additional 
medical treatment evidence that is not 
now part of the record.  The RO should 
assist the appellant in obtaining such 
evidence by contacting any identified 
caregivers to obtain relevant records.  
In particular, the RO should, after 
obtaining the necessary authorization, 
contact Dr. Kaplan and request all 
treatment records relating to the 
veteran's asthma or COPD, to include the 
reports of PFT results obtained since 
April 2000.  

3.  If the above efforts to obtain 
records prove fruitless, the RO should 
document the efforts made and notify the 
veteran as required by the Veterans 
Claims Assistance Act of 2000.

4.  The RO should schedule the veteran 
for another pulmonary examination that 
includes PFT necessary to obtain all the 
results used in rating asthma and COPD.  
Diagnostic Codes 6602, 6604.  The 
examiner should also obtain a detailed 
history regarding the frequency of care 
for exacerbations and use of systemic 
(oral or parenteral) corticosteroids or 
immuno-suppressive medications.  

5.  After all notice requirements are 
satisfied, and the duty to assist is 
fulfilled, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued that 
addresses all the relevant evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal. 38 C.F.R. § 20.1100(b) (2001).


